06/27/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 22-0238



                            No. DA 22-0238

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOSEPH BRIAN MCELROY,

           Defendant and Appellant.



                                ORDER




     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Julie Pesanti

DeLong is granted an extension of time to and including July 22, 2022,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                     June 27 2022